Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, and 6-7 have been amended; Claims 34 is added as new claim; claims 13-33 are withdrawn as non-elected claims; Claims 1-12 and 34 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimers” filed on 2/7/2022, which have been approved on 2/7/2022.

Previous Rejections/Objections
Previous objection of Claim 1 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/7/2022.
Previous rejection of Claim(s) 1-3, 5, and 7-12 under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 3/29/2021, thereafter PG’472) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/7/2022.
Previous rejection of Claim(s) 4 and 6 under 35 U.S.C. 103(a) as being unpatentable over PG’472 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/7/2022.
Previous rejection of Claim(s) 1-9 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application 
Previous rejection of Claim(s) 1-9 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-29 of copending application No. 16/459,757 (US-PG-pub 2019/0390291 A1 listed in IDS filed on 3/29/2021) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/7/2022 and the Applicant’s “Terminal Disclaimers” filed on 2/7/2022, which have been approved on 2/7/2022.
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/7/2022 and newly recorded reference(s), a new ground rejection is listed as following.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 3/29/2021, thereafter PG’472) in view of Kawasaki et al (US-PG-pub 2017/0314091 A1, thereafter PG’091).


Element
From instant Claims 1 and 10 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.212
0.212
Mn
1-3
2.32
2.32
Si and Al
0.8-3
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
UTSxTE (MPa%)
25,000 (cl.1)
27,000 (cl.10)
30,085 
30,085

From instant Claim 2 (in mass%)

within range
(in mass%)
Si
Up to 2
1.44
1.44

Up to 2
Trace amount
Trace amount
Ti
Up to 0.05
Trace amount
Trace amount
Nb
Up to 0.05
Trace amount
Trace amount

From instant Claim 3 (in mass%)

within range
(in mass%)
C
0.15-0.4
0.212
0.212
Mn
1.3-2.5
2.32
2.32
Si
0.2-1.8
1.44
1.44
Al
Up to 1.5
Trace amount
Trace amount
Ti
Up to 0.03
Trace amount
Trace amount
Nb
Up to 0.03
Trace amount
Trace amount

Claims 5


Grain size Retained A
Less than 10 m (cl.5)

1.1 m (#18 in table 3)
1.1 m

From Claim 7


Fresh M (vol%)
Less than 15 
8.2 (#18 in table 3)
8.2

From claim 8


TS (MPa)
720-1100
1041 (#18 in table 3)
1041 
Total EL(%)
20 or more
28.9 (#18 in table 3)
28.9

From claim 9


Hole expansion ratio (%) 
More than 20
33 (#18 in table 3)
33


Regarding claims 4 and 6, PG’472 specify having non-recrystallized ferritic phase 5% or less (par.[0037] of PG’472), which reads on the substantially equiaxed grain as claimed in the instant claim 4. It is noted that the steel #18 in table 3 of PG’472 specify including 42.8 Vol% F, 11.2vol% RA, and having grain size of RA 1.1 m (Table 3 of PG’472), which reads on the amount of RA in the instant claim 4 and are close to the low limit of the claimed 50 vol% ferrite (cl.4) and /or the up limit of grain size of RA less than 1 m (cl.6). More specifically, PG’472 teaches including 20-50 vol% ferrite, 10 or more vol% RA, m or less (Abstract, claims and examples of PG’472), which overlaps the claimed vol% F (cl.4) and grain size of RA (cl.6). Closing and/or overlapping in the vol% F and grain size of RA creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the vol% F and grain size of RA from the disclosures of PG’472 since PG’472 teaches the same ferrite heat-resistant cast steel as claimed throughout whole disclosing range.
Regarding the newly added claim 34, PG’472 teaches the  grain size of RA having 2 m or less (Abstract, claims and examples of PG’472) and PG’091 also teaches the grain size of RA having 0.1-2.5 m (par.[0095]-[0096] of PG’091), which overlap the claimed grain size of RA in the instant claim. Overlapping in grain size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of RA from the disclosures of PG’472 and PG’091 since both PG’472 and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-12 and 34 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734